Citation Nr: 1208080	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  03-21 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left shoulder injury.  

2.  Entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1993.  Service in Southwest Asia and award of the Distinguished Flying Cross is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's claims for service connection were granted in a January 2002 rating decision and each was evaluated as noncompensably disabling effective February 1, 1993, the day after the Veteran was discharged from active duty.  The Veteran disagreed with the initial evaluations and perfected an appeal.  

In January 2007, the Veteran and his representative presented evidence and testimony in support of his claims at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the Veteran's VA claims folder. 

In an August 2007 decision, the Board remanded the Veteran's claims for further evidentiary development.  In an October 2007 rating decision, the RO granted a 10 percent disability rating for the Veteran's service-connected right knee and left shoulder disabilities, both effective February 1, 1993.  

In a September 2008 decision, the Board remanded the Veteran's claims for further procedural development.  In August 2009, the Board denied the Veteran's claims.  He appealed the denial to The United States Court of Appeals for Veterans Claims (Court).  In a July 2011 memorandum decision, the Court remanded the case to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran was last afforded a VA examination which addressed his service-connected left shoulder and right knee disabilities in 2007, over 4 years ago.  Thus, the current status of his disorders is unknown.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, an examination to determine the current severity of the Veteran's service-connected left shoulder and right knee disorders must be conducted.  

In light of the above the Board finds that a new, more contemporaneous examination is needed prior to a final adjudication of the Veteran's current claims. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the Veteran's treatment by VA from 2007 to date.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the Veteran for a VA orthopedic examination to evaluate his left shoulder and right knee disabilities.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and findings relevant to the rating criteria should be noted.  

As to the left shoulder, the examination should include range-of-motion studies in degrees.  With regard to range-of-motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination, etc.  

The examiner should specifically state if there is limitation of motion of the arm at shoulder level; midway between side and shoulder level; or to 25 degrees from the side.  All functional losses due to pain, etc., should be equated to additional loss of motion (beyond what is shown clinically).  The examiner should also comment on any impairment of the clavicle or scapula, including dislocation, nonunion (with or without loose movement), or malunion.  

As to the right knee disorder, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his traumatic arthritis of the right knee.  In addition, the examiner must specifically comment regarding the presence (or absence) of clinically-identifiable instability, and whether any laxity noted on examination is, for all intents and purposes, essentially equivalent to clinical "instability."  Should clinically-identifiable "instability" be present, the examiner must opine whether such "instability" is, in his judgment, slight, moderate, or severe.  

The examiner must specifically comment regarding any and all limitation of motion, as well as functional loss associated with pain, weakened movement, excess fatigability, incoordination, swelling, and deformity or atrophy of disuse.  The examiner must also discuss any factors associated with disability, such as objective indications of pain on pressure or manipulation.  In addition, the examiner must inquire as to whether the Veteran experiences flare-ups associated with his traumatic arthritis of the right knee.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.

3.  Then the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claims should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


